Title: To John Adams from Timothy Pickering, 7 December 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Decr. 7. 1797.

I have the honor to return the papers received the 5th instant, which were laid before you by the Secretary of War, concerning a difference of opinions between him and the accountant of that department relative to their respective powers in the issues of monies appropriated to its use; and upon which you directed me to consult the Attorney General, and make report to you.—With those papers I transmit the written opinion of the Attorney General dated yesterday, with which I entirely agree; and to which I beg leave to subjoin a few observations.
The accountant has fondly assumed an importance which does not belong to him. And altho’ in the particular instance stated by the Secretary of War, no public injury happened to ensue, yet the Accountant is not the less blamable: his delaying & refusing to countersign the warrant might have proved very detrimental to the public service.—The law has given him no discretionary or controuling power in such case: his duty is simply to countersign them; unless he discovers an apparent error on the face of them; which of course he ought to point out to the secretary to be corrected.
The powers of the Comptroller of the Treasury are very different. He is explicitly directed to controul as well as countersign the warrants of the Secretary of the Treasury: for he is “to countersign all warrants drawn by the secretary of the treasury, which shall be warranted by law. But when monies are once placed, with this precaution, at the disposal of the secretary of war, he alone is responsable for their particular application. To subject him to the controul of the accountant, would be to place an officer in a very subordinate station, to superintend the head of one of the great departments of government. If the Secretary of War directs, by warrant, a misapplication of the public money, He, and not the Accountant, is to be impeached for it. The accountant is to register the warrant, and to charge its amount to the person who is to account for its expenditure or delivery; and his countersignature is the evidence: that he has so done.
Respectfully submitting these remarks, with those of the Attorney General, to your consideration, I remain, / sir, your most obt. servant,
Timothy Pickering.